DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/21 has been entered, in which Applicant amended claims 1 and 13. Claims 1-13 are pending in the present application and is under examination on the merit.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-13 regarding abstract ideas are still applied in light of Applicant’s amendments and explanations
New 35 USC § 103 rejections of claims 1-13 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-12 are directed towards a process and claim 13 is directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “A method for assembling a team aided by a computer, the team being to perform a specific task and the team including humans and robots as members, the method comprising: specifying technical skills of the humans and robots that are required to perform the specific task,” “picking a subgroup of potential members comprising humans and robots having these specified technical skills from a given group of humans and robots,” “assembling the members for the team from said picked subgroup potential members comprising humans and robots  via a genetic algorithm utilizing a fitness function,” and “performing the specific task via the assembled team including the humans and robots as the members.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, claim 1 does not recite any additional A non-transitory computer program product comprising a computer-readable medium encoded with commands provided in coded form which, when executed by a processor, cause a computer to assemble a team for performing a specific task, the team including humans and robots as members, the command comprising,” (computer system with processor and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions A non-transitory computer program product comprising a computer-readable medium encoded with commands provided in coded form which, when executed by a processor, cause a computer to assemble a team for performing a specific task, the team including humans and robots as members, the command comprising,” (computer system with processor and memory). Additionally, independent claim 9 recite substantially similar additional elements.  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-12 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-12 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-12 do not recite any additional elements that are not a part of the underlying abstract concepts.
Regarding claim 13 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited 
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0066554 to Red et al. (hereafter referred to as Red) in view of U.S. Patent Application Publication Number 2013/0218619 to Friedlander et al. (hereafter referred to as Friedlander).
As per claim 1, Red teaches:
A method for assembling a team aided by a computer, the team being to perform a specific task and the team including humans and robots as members, the method comprising: specifying technical skills … that are required to perform the specific task; (Paragraph Number [0080] teaches a team module 206 may select a plurality of users 406a-n to work together on a team to complete a task in response to the manager 404 specifying one or more characteristics of the task, one or more characteristics of a user 406a-n, and/or the like.  For example, the manager 404 may specify that he needs two team members who have 20 or more hours of experience in a computer-aided manufacturing program.  The team module 206 may recommend one or more users 406a-n to the team manager 404 based on the manager's input and the users' profile data, e.g., such as if the manager's specifications match a user's profile characteristics.  In certain embodiments, the team module 206 employs a search algorithm to determine the best fit of team members to complete a given task based on the characteristics of the task and the characteristics of the users' profiles).
picking a subgroup of potential members having... these specified technical skills from a given group (Paragraph Number [0064] teaches the team module 206 may generate a search algorithm based on one or more characteristics of a plurality of users.  
assembling the members for the team from said picked subgroup of potential members… via a genetic algorithm (Paragraph Number [0059] teaches the team module 206 selects the user to be a member of a team based on the user's profile.  As used herein, the team comprises a plurality of users combined to perform a task.  The team may comprise users from various backgrounds, industries, departments, cultures, and/or the like.  For example, as described below in more detail, the team module 206 may select users for a product development team from the engineering department, the quality control department, the marketing department, the manufacturing department, and/or the like.  Thus, an optimized team may be organized in such a way as to blend members with the appropriate capabilities for the task, project, components, processes, and/or the like. Paragraph Number [0063] teaches the team module 206 selects a user for the team based on output received as a function of a search algorithm.  In one embodiment, the search algorithm comprises a genetic algorithm.  As used herein, a genetic algorithm may generate solutions to optimization problems using techniques inspired by natural evolution, such as inheritance, mutation, selection, and crossover.  In some embodiments, a search algorithm, such as a genetic algorithm, determines a fitness score for a combination of users.  A fitness score may be based on a fitness function and may describe a likelihood of success for the task by the combination of users).
utilizing a fitness function (Paragraph Number [0059] teaches the team module 206 selects the user to be a member of a team based on the user's profile.  As used herein, the team comprises a plurality of users combined to perform a task.  The team may comprise users from various backgrounds, industries, departments, cultures, and/or the like.  For example, as described below in more detail, the team module 206 may select users for a product development team from the engineering department, the quality control department, the marketing department, the manufacturing department, and/or the like.  Thus, an optimized team may be organized in such a way as to blend members with the appropriate capabilities for the task, project, components, processes, and/or the like).
Red teaches the determining of team members that is appropriate to complete a particular task but does not explicitly teach the execution of that task by the group members that are comprised of both humans and robots which is taught by the following citations from Friedlander:
specifying technical skills of the humans and robots (Paragraph Number [0002] teaches a project is made up of a planned set of activities, which lead to a desired result and/or product. For example, a project may be created to deliver a software program, to construct a building, to open a new office, etc. The project is executed by a combination of non-human resources (e.g., equipment, computer systems, raw materials, etc.) and human resources (i.e., workers)).
comprising humans and robots (Paragraph Number [0002] teaches a project is made up of a planned set of activities, which lead to a desired result and/or product. For example, a project may be created to deliver a software program, to construct a building, to open a new office, etc. The project is executed by a combination of non-human 
comprising humans and robots (Paragraph Number [0002] teaches a project is made up of a planned set of activities, which lead to a desired result and/or product. For example, a project may be created to deliver a software program, to construct a building, to open a new office, etc. The project is executed by a combination of non-human resources (e.g., equipment, computer systems, raw materials, etc.) and human resources (i.e., workers)).
performing the specific task via the assembled team including the humans and robots as the members (Paragraph Number [0002] teaches a project is made up of a planned set of activities, which lead to a desired result and/or product. For example, a project may be created to deliver a software program, to construct a building, to open a new office, etc. The project is executed by a combination of non-human resources (e.g., equipment, computer systems, raw materials, etc.) and human resources (i.e., workers). Paragraph Number [0046] teaches the processor then predicts which skill sets will be available to the project team in the future, particularly at these time points. Note that, in some embodiments, the project is currently in progress, while in other embodiments the project has yet to begin. In either scenario, however, it is the prediction of future skill needs and filling those skill needs).
Both Red and Friedlander are directed to group and project management. Red discloses determining of team members that is appropriate to complete a particular task. Friedlander improves upon Red by disclosing utilizing the members of the group of humans and robots to perform the specific task. One of ordinary skill in the art would be 
As per claim 2, the combination of Red and Friedlander teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the fitness function includes a value for a technical skill proficiency. (Paragraph Number [0074] teaches the search module 304, in certain embodiments, may employ one or more search filters based on the search criteria.  For example, the search module 304 may provide a list of one or more characteristics that correspond to characteristics of a user's profile.  For example, the search module 304 may provide a list comprising various computer application types and their corresponding features that a team manager may need in a team member.  Other filters may include different educational backgrounds, language skills, locations, and/or the like.  The team manager 
As per claim 3, the combination of Red and Friedlander teaches each of the claim limitations of claims 1 and 2.
In addition, Red teaches:
wherein a number of skills successfully deployed and the number of skills deployed are utilized to calculate the technical skill proficiency. (Paragraph Number [0074] teaches the search module 304, in certain embodiments, may employ one or more search filters based on the search criteria.  For example, the search module 304 may provide a list of one or more characteristics that correspond to characteristics of a user's profile.  For example, the search module 304 may provide a list comprising various computer application types and their corresponding features that a team manager may need in a team member.  Other filters may include different educational backgrounds, language skills, locations, and/or the like.  The team manager may select the characteristics that she desires for her team and the search module 304 may search the various profiles based on the team manager's input).
As per claim 4, the combination of Red and Friedlander teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the fitness function includes a value for a group cohesion. (Paragraph Number [0079] teaches in a multi-user scenario, each user 406a-n may work simultaneously with a computer program on the server 108.  In such an embodiment, the data module 202 may collect data regarding the users 406a-n activities within the 
As per claim 5, the combination of Red and Friedlander teaches each of the claim limitations of claims 1 and 2.
In addition, Red teaches:
wherein the fitness function includes a value for a group cohesion. (Paragraph Number [0079] teaches in a multi-user scenario, each user 406a-n may work simultaneously with a computer program on the server 108.  In such an embodiment, the data module 202 may collect data regarding the users 406a-n activities within the computer application, how long the users 406a-n worked together, which users 406a-n worked together, and/or the like.  In this manner, the team module 206 may select and/or recommend users 406a-n that work well together, e.g., users 406a-n that work together efficiently, productively, or the like.  In a single-user scenario, each user 406a-n may work independently while the data module 202 collects their activity data and sends the data to the database 402 via the server 108).
As per claim 6, the combination of Red and Friedlander teaches each of the claim limitations of claims 1, 2, and 3.
In addition, Red teaches:
wherein the fitness function includes a value for a group cohesion. (Paragraph Number [0079] teaches in a multi-user scenario, each user 406a-n may work simultaneously with a computer program on the server 108.  In such an embodiment, the data module 202 may collect data regarding the users 406a-n activities within the computer application, how long the users 406a-n worked together, which users 406a-n worked together, and/or the like.  In this manner, the team module 206 may select and/or recommend users 406a-n that work well together, e.g., users 406a-n that work together efficiently, productively, or the like.  In a single-user scenario, each user 406a-n may work independently while the data module 202 collects their activity data and sends the data to the database 402 via the server 108).
As per claim 7, the combination of Red and Friedlander teaches each of the claim limitations of claims 1 and 4.
In addition, Red teaches:
wherein how often individual members of a group have already cooperated is utilized to calculate the group cohesion. (Paragraph Number [0079] teaches in a multi-user scenario, each user 406a-n may work simultaneously with a computer program on the server 108.  In such an embodiment, the data module 202 may collect data regarding the users 406a-n activities within the computer application, how long the users 406a-n worked together, which users 406a-n worked together, and/or the like.  In this manner, the team module 206 may select and/or recommend users 406a-n that work well together, e.g., users 406a-n that work together efficiently, productively, or the like).
As per claim 8, the combination of Red and Friedlander teaches each of the claim limitations of claim 1.

wherein the fitness function includes a value for a quality of work that was previously performed by the team. (Paragraph Number [0055] teaches a user's profile, in certain embodiments, includes various data describing the user, such as computer application activity data, demographic data, social data, employment data, education data, schedule data, location data, project history data, security clearance data, work-quality data, and/or the like).
As per claim 9, the combination of Red and Friedlander teaches each of the claim limitations of claims 1 and 8.
In addition, Red teaches:
wherein historical data is utilized and subjected to a regression or classification to calculating the quality of the work that was previously performed by the team (Paragraph Number [0051] teaches the data module 202 collects quality-related data associated with the user's use of the computer application. The quality-related data may be based on industry standards, an organization's best practices, and/or the like. Paragraph Number [0055] teaches a user's profile, in certain embodiments, includes various data describing the user, such as computer application activity data, demographic data, social data, employment data, education data, schedule data, location data, project history data, security clearance data, work-quality data, and/or the like. Paragraph Number [0063] teaches a search algorithm, such as a genetic algorithm, determines a fitness score for a combination of users.  A fitness score may be based on a fitness function and may describe a likelihood of success (i.e. categories) for the task by the combination of users (Examiner asserts that the fitness function (calculating whether a 
As per claim 10, the combination of Red and Friedlander teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein a bipartite assignment between teams and tasks is performed for parallel deployment of a plurality of teams for a plurality of tasks (Paragraph Number [0033] teaches the computer program product may be shared, simultaneously serving multiple customers in a flexible, automated fashion.  The computer program product may be standardized, requiring little customization and scalable, providing capacity on demand in a pay-as-you-go model.  The computer program product may be stored on a shared file system accessible from one or more servers. Paragraph Number [0049] teaches a multi-user computer application, as used herein, refers to a computer program that allows multiple users to access the computer program at the same time.  Examples of computer applications, both single- and multi-user, may include office suite applications (e.g., word processing, spreadsheet, and/or presentation programs), computer-aided applications (e.g., computer aided design, computer-aided manufacturing, computer-aided engineering, and/or the like), scheduling programs, collaboration tools, planning programs, and/or the like).
As per claim 11, the combination of Red and Friedlander teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the method is utilized for tasks in industry (Paragraph Number [0059] teaches the team module 206 selects the user to be a member of a team based on the user's profile.  As used herein, the team comprises a plurality of users combined to perform a task.  The team may comprise users from various backgrounds, industries, departments, cultures, and/or the like.  For example, as described below in more detail, the team module 206 may select users for a product development team from the engineering department, the quality control department, the marketing department, the manufacturing department, and/or the like.  Thus, an optimized team may be organized in such a way as to blend members with the appropriate capabilities for the task, project, components, processes, and/or the like).
As per claim 12, the combination of Red and Friedlander teaches each of the claim limitations of claim 1.
In addition, Red teaches:
wherein the method is utilized for tasks in a cyber-physical production system (Paragraph Number [0060] teaches the team module 206 may select users that are located at different locations around the world.  Such a team may comprise a virtual team where users collaborate and work together using telecommunication technologies, such as email, instant message, cell phones, the Internet, text messages, social media, and/or the like.  In such an embodiment, the computer application may comprise a multi-user application located on a cloud server such that the dispersed team members may simultaneously collaborate and work together from their various locations using the same computer application).
As per claim 13, Red teaches:
A non-transitory computer program product comprising a computer-readable medium encoded with commands provided in coded form which, when executed by a processor, cause a computer to assemble a team for performing a specific task, the team including humans and robots as members, the command comprising: (Paragraph Number [0014] teaches a computer program product, in one embodiment, includes a computer readable storage medium having program code embodied therein.  In one embodiment, the program code is readable/executable by a processor for collecting activity data for a user.  In some embodiments, the activity data is associated with the user's operation of a computer application.  In some embodiments, the program code is readable/executable by a processor for updating a profile for the user in response to the activity data.  In a further embodiment, the program code is readable/executable by a processor for selecting the user to be a member of a team based on the user's profile.  In one embodiment, the team comprises a plurality of users combined to perform a task (CLAIM INTERPRETATION: The phrase “including humans and robots” is not being given significant weight as the below limitations only require the use of “a subgroup of potential members” which could include only humans instead of a mix of humans and robots. If Applicant wishes to narrow this interpretation then Applicant would need to include the robots in the subgroups. Additionally, the limitation could also be construed as an intended use limitation as it is primarily used as reference in the preamble of the claim language and not necessarily functionally used in the remaining claim limitations. Accordingly, Examiner is primarily reading the teachings of the art that include grouping user and employees as reading on this limitation)).
.

Response to Arguments
Applicant’s arguments filed 7/9/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 7/9/2021, pgs. 5). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations or to further implement abstract concepts that further organize human activities (i.e. humans completing tasks). The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims nor do the claims recite significantly more than the underlying abstract concepts. 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 7/9/2021, pgs. 6-7). Examiner respectfully disagrees. Examiner notes that new citations from the new Friedlander reference has been applied to the newly presented claim limitations as indicated above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejections presented above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624